Case 0:20-cv-62057-WPD Document 3 Entered on FLSD Docket 10/09/2020 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 20cv62057

 KELLY JONES,

                 Plaintiff,
 v.

 HARRISON JAMES HURLEY, III
 A/K/A HARRY JAMES HURLEY, III,

             Defendant.
 __________________________________/

                                 SUMMONS IN A CIVIL ACTION

 TO:               Defendant:           Harrison James Hurley, III a/k/a Harry James Hurley, III
                                        345 West Chestnut Street, Apt 6
                                        Westchester, PA 19380

         A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received it)
 — or 60 days if you are the United States or a United States agency, or an officer or employee of
 the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an
 answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
 Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
 name and address are:

                  Elliot Kozolchyk, Esquire
                                                    Phone: (786) 924-9929
                  Koz Law, P.A.
                                                    Fax:   (786) 358-6071
                  320 S.E. 9th Street
                                                    Email: ekoz@kozlawfirm.com
                  Fort Lauderdale, Florida 33316

      If you fail to respond, judgment by default will be entered against you for the relief
 demanded in the complaint. You also must file your answer or motion with the court.


 Date:      Oct 9, 2020




                                                                                          s/ Mary Etienne
